DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants’ response and amendments to the claims, filed 3/8/2021, have been received and entered.
Claims 68 has been cancelled.
Claims 67 and 69-80 are pending and under examination.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 2/22/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


U.S. Patent No. 9,763,921
Claims 67 and 69-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-66 of U.S. Patent No. 9,763,921. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘921 patent encompass methods of treating a dengue virus (DENV) infection in a human subject, comprising: a) administering to the human subject an initial dose of about 100 to about 600 mg of a compound of Formula (II), or a pharmaceutical composition comprising a compound of Formula (II), within from about onset of fever to about 72 hours of fever onset due to dengue infection; and b) administering to the human subject a dose of about 25 to about 300 mg of a compound of Formula (II), or a pharmaceutical composition comprising a compound of Formula (II), at intervals of from about 6 to about 12 hours until there is an improvement in the infection or between from about 1 day to about 10 days, Formula (II), having the following structure, 
    PNG
    media_image1.png
    68
    177
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. See Claim 1.
Dependent Claim 4 of the ‘921 patent recites that the human subject is an adult or a child.
As per the dependent claims, the ‘921 patent dependent claims recite substantially similar limitations as follows:
The limitations of Claim 69 are recited in dependent Claim 11 of the ‘921 patent;
The limitations of Claim 70 are recited in dependent Claim 12 of the ‘921 patent;
The limitations of Claim 71 are recited in dependent Claim 13 of the ‘921 patent;
The limitations of Claim 72 are recited in dependent Claim 20 of the ‘921 patent;
The limitations of Claims 73-80 are fully encompassed by dependent Claims 21-30 of the ‘921 patent.
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to use the methods of the ‘921 patent, which encompass dosing regimens substantially overlapping with the claimed dosing regimens, to treat a child in need of treating a dengue virus (DENV) infection.

U.S. Patent No. 10,517,854
Claims 67 and 69-80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,517,854. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘854 patent encompass methods of treating a dengue virus (DENV) infection in a human subject, comprising: a) administering to the human subject an initial dose of about 100 to about 400 mg of a compound of Formula (II), or a pharmaceutical composition comprising a compound of Formula (II), within from about onset of fever to about 72 hours of fever onset due to dengue infection; and b) administering to the human subject a dose of about 150 to about 400 mg of a compound of Formula (II), or a pharmaceutical composition comprising a compound of Formula (II), at intervals of about 24 hours until there is an improvement in the infection or between from about 1 day to about 10 days, Formula (II) having the following structure, 
    PNG
    media_image1.png
    68
    177
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof. See Claim 1.
As per the dependent claims, the ‘854 patent dependent claims recite substantially similar limitations as follows:
The limitations of Claim 69 are recited in dependent Claim 2 of the ‘854 patent;
The limitations of Claim 70 are recited in dependent Claim 3 of the ‘854 patent;
The limitations of Claim 72 are recited in dependent Claim 4 of the ‘854 patent;
The limitations of Claims 73-80 are fully encompassed by dependent Claims 5-20 of the ‘854 patent.
The instant claims differ from the ‘854 patent claims only in that they are limited to treating a human child, whereas the ‘854 patent claims encompass any human subject. However, the ‘854 patent disclosure states that a human subject (as recited in the ‘854 patent claims) “may be an adult or child”, that “the plurality of human subjects may include adults or children”, and that “the plurality of human subjects may include both adults and children”.  Applicants distinguish between “adult” and “child” in the disclosure and therefore a person of ordinary skill in the art would understand that “human subject” as recited in the ‘854 patent claims includes both adults and children.  
Accordingly, it would have been prima facie obvious to a person of ordinary skill in the art to use the methods of the ‘854 patent, which encompass dosing regimens substantially overlapping with the claimed dosing regimens to treat any human subject having a DENV infection, to treat a human adult and/or child in need of treating a dengue virus (DENV) infection.

Response to Arguments
	Applicants do not traverse these rejections but rather request they be held in abeyance.
	Pursuant with MPEP 714.02 and 37 CFR 1.111(b), a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated.  The above obviousness-type double patenting rejections are not objections and are not directed to a requirement as to form.  Accordingly, requesting the rejections be held in abeyance is not a proper response to these rejections. The  application cannot be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the claims amended to be patentably distinct from the cited patent claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629